The opinion of the court was delivered by
Anders, C. J.
— This is an application by the plaintiff, upon motion and affidavit, for a writ of mandate commanding the respondent, who is state auditor, to draw his warrant upon the state- treasurer in favor of the plaintiff for the payment of a voucher certified to by the president and secretary of the mining bureau for $150, alleged to -be due and owing to plaintiff for services as assistant state geologist for the month of May, 1891. It appears from the affidavit accompanying this motion that the mining bureau, at a regular meeting held at Olympia on April 9, 1891, at which a majority of its members was present, directed a geological survey of the state to be made, and that, in furtherance of that determination, at a subsequent regular *492meeting, held on April 20, 1891, the said mining bureau, by a majority of its members, employed the plaintiff, the said H. E. Parrish, to perform labor and services in the field in assisting to make such survey, at a compensation of $150 per month, payable monthly; that, in pursuance of said employment, the plaintiff performed labor and services in the field in assisting to make such survey during the entire month of May, 1891; that at a regular meeting held at Olympia on June 13, 1891, the said mining bureau examined, audited and allowed the voucher, bill and claim of plaintiff for his said services during said month, which voucher, bill and claim amounted to the sum of <¡|150, no part of which has been paid; and that the same, after having been so examined, audited and allowed, and after having been indorsed and signed by the president and secretary of the said mining bureau as correct, was presented to the respondent at his office in the city of Olympia, and a warrant therefor upon the state treasurer demanded of said auditor, who refused to draw any warrant therefor, and rejected said voucher. It further appears from the said affidavit that the reasons assigned by the respondent for rejecting the voucher and refusing to draw a warrant upon the state treasurer, as requested by plaintiff, were “that, upon examination of the law creating a mining bureau, and defining its duties, approved February 25, 1890, I fail to find any provision whereby it is authorized to superintend a geological survey of the state, or is given the power to audit the claims incurred by parties engaged in the performance of such service;” and that “the provision in the general appropriation act of March 7, 1891, making an appropriation for a geological and mineralogical survey of the state, does not designate any officer or commission whose duty it shall be to expend the same; and I am therefore of the opinion that the appropriation herein referred to cannot be drawn until further legislation has been had upon the subject.”
*493From the foregoing it is apparent that the controversy in this case is simply the result of a difference of opinion between the plaintiff and respondent as to the powers and duties of the mining bureau, as defined and prescribed by law. It was the manifest duty of tbe auditor to draw the warrant demanded by plaintiff, if there is any law authorizing the issue of the same, and if the claim or voucher of the plaintiff is properly audited and allowed; but, if there is no such law, then such refusal was in every sense proper, and strictly in accordance with his official duty. See Laws 1889-90, p. 637, § 6. As has been seen, the respondent claims that no provision has been made by the legislature authorizing the mining bureau to direct or superintend a geological and mineralogical survey of the state, or to audit or allow any claim against the state, incurred by parties engaged in the performance of such service. The powers and duties of the mining bureau are defined in the act of the legislature entitled aAn act to create a mining bureau, and to define its powers and duties, and declaring an emergency,” approved February 25, 1890 (Laws 1889-90, p. 249), and are as follows s
M Seo. 3. It shall be the duty of the mining bureau to collect reliable statistical information concerning the production and reduction of all precious and useful, minerals of this state, and examine the different processes for the treatment of ores used in this state; to inquire into the merits of other processes alleged or demonstrated by practical experience elsewhere to be the most successful; to inquire into the relative merits of the various inventions, machines and mechanical contrivances now in use, or which may hereafter be introduced for mining and metallurgical purposes; to keep on file in their office reports and papers which may be published from time to time, and all correspondence on the subject of mines and milling and reducing, ores, with the view of eliciting and collecting such information for the public use. They shall address circulars to corporations and individuals engaged in mining, and *494shall correspond with the school of mines in other states in reference to the mining and metallurgical interests. They shall make a report to the governor, for transmission to the legislature, of the operations of the bureau on or before the fifteenth day of January in each year for the year ending on the thirty-first day of December of the preceding year, which report shall contain all statements of accounts, money received and expended, statistics, and other information which may tend to promote the development of the mineral resources of the state, and such other reports from time to time as they may deem necessary. They shall examine, audit and allow all bills which relate to expense of money received by or appropriated for this purpose; they shall co-operate with the bureau of statistics, agriculture and immigration; they shall be allowed to employ such clerical assistance as may be necessary to carry out the full intent of this act.”
Upón a critical examination of this act, it will be seen that there is no expression of the legislature therein indicating an intention to authorize the mining bureau either to direct or superintend a geological or mineralogical survey of the state, or to disburse the moneys appropriated for such purpose. It is simply authorized to collect certain reliable statistical information, specified in the act, and to examine, audit and allow all bills which relate to expenditure of money received by or appropriated for that purpose, the expenses under its provisions being limited to $1,500. Nor do we think the powers or duties of the mining bureau have been in any way enlarged or changed by any provision contained in the general appropriation act of March 7, 1891. By that act the sum of $50,000 was appropriated “for making a geological and mineralogical survey of the state, and making and publishing maps and reports of the same,” but the act is silent as to the method or agency whereby the same is to be expended. Indeed, if the legislature had attempted to enlarge or define the powers and duties of the mining bureau in the general appropriation act, the provis*495ion would have been nugatory, as being in contravention of that portion of the state constitution which declares that “no bill shall embrace more than one subject, and that shall be expressed in the title.55 Const., § 19, art. 2. It was no doubt the intention of the legislature when it made this liberal appropriation for the purpose of ascertaining and thereby assisting in the development of the mineral resources of our state, to further provide for the expenditure thereof, and it is probable that it intended to impose that duty and responsibility upon the mining bureau. But we find nowhere in the law any express, or even implied, indication of that intention. Owing to its importance and its probable effect upon the mining interests of this state, we have carefully considered this case, and we are unable to resist the conclusion that the appropriation above referred to cannot be disbursed, or warrants thereon legally drawn, without further legislation upon the subject. It follows, therefore, that the motion of the plaintiff must be denied.
Scott and Dunbar, JJ., concur.